Warner, J.
Inasmuch as the applicant for a homestead did not allege, in his application therefor, that he was “ the head of a family, or guardian, or trustee of a family of minor children,” the demurrer thereto should have been sustained by the Court below.
When an appeal is taken to the Superior Court, from the judgment of the Ordinary, allowing or refusing a homestead, as provided by the Act of 1868, the whole case is brought up by the appeal, and either party may, in the appellate Court, raise any objections, or make any motion in relation thereto, authorized by law, as in other appeal cases from the Court of Ordinary.
Let the judgment of the Court below be reversed.